department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh date date number release date legend x scholarship y location z city state dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called x your purpose is to help students pursue an education at a private public religious quasi-religious or secular school with such funds to be paid out directly to needy recipients and or schools and or to be distributed through other existing charitable educational religious and benevolent institutions and or to be provided to establish other private public religious quasi-religious or secular schools letter catalog number 58263t the purpose of x is to assist deserving students and their families with paying part or all of the costs associated with pursing a kindergarten through high school college or graduate level education at a private public religious quasi-religious or secular school by awarding scholarships to eligible scholarship recipients eligible scholarship recipients will be selected on an objective and nondiscriminatory basis geographically it is anticipated that applicants for scholarships who satisfy the criteria for the award of a scholarship will be from families who reside in y however eligible scholarship recipients and or their families may reside anywhere in the united_states the availability of the scholarships will be made know to the general_public by way of the foundation trustees’ written and verbal communications to i members of religious educational and social organizations which the foundation's trustees are or have been in the past affiliated with and ii educational institutions located in the z area that are known to the foundation’s trustees as providing an excellent educational value at a cost that otherwise could be prohibitive to otherwise deserving students unless financial assistance was made available to such students no foundation scholarship shall be awarded to i any trustee of the foundation or any immediate_family member of any trustee of the foundation ii any member of any scholarship selection committee established by the trustees of the foundation or any immediate_family member of any member of the scholarship selection committee or iii any person who has made a substantial contribution to the foundation or any immediate_family member of such person an ineligible recipient each trustee of the foundation and each person serving on the scholarship selection committee shall be obligated to disclose to the trustees of the foundation that a particular applicant may be an ineligible recipient upon such disclosure or in the event of the discovery that a particular applicant is potentially an ineligible recipient then in the judgment of the uninterested trustees of the foundation then serving or in the judgment of the uninterested scholarship selection committee members then serving as the case may be a determination will be made as to whether the applicant in question is in fact an ineligible recipient and in such case the particular applicant will be informed that they are not eligible for a scholarship and no scholarship will be awarded to such applicant eligible scholarship recipients will be selected on the basis of a personal interview of an applicant for a scholarship interviews will be conducted by the trustees of the foundation or if and when the same may from time to time be established by the trustees a scholarship selection committee appointed by the trustees interviews may be conducted by one or more members of the selection committee however the decision to select a particular applicant for a scholarship will only be made after consideration of the results of the interview or interviews by all members of the selection committee in the case of pre- school and elementary_school age children only the applicant’s parent s and or guardian s may be interviewed the purpose of the interview s will be to assess i the financial need of the applicant and or his or her family ii the educational goals and objectives of the applicant iii the suitability of the particular educational_institution that the applicant desires to attend both as to affordability taking into account the applicant’s and the applicant’s family’s financial circumstances and the likelihood that the letter catalog number 58263t educational_institution selected by the applicant will enable the applicant to achieve the applicant’s educational goals and objectives and lastly iv the amount of financial assistance that may be needed by the applicant and the applicant’s family in order to allow the applicant to achieve the applicant’s educational goals and objectives foundation scholarships may only be used for study at an educational_organization described in internal_revenue_code b a ii scholarships may only be used for qualified_tuition_and_related_expenses at such educational organizations within the meaning of internal_revenue_code sec_117 and for room and board that is scholarship grants may only be used for tuition and fees required for the enrollment or attendance of a scholarship recipient at a qualifying educational_institution fees books supplies and equipment for required for courses of instruction at such educational_institution and room and board scholarships may not be used as payment for teaching research or other services by the scholarship recipient as a condition for receiving the scholarship each scholarship awarded by the foundation shall be paid directly to the educational_institution which the scholarship recipient will be attending the foundation’s payment of a recipient's scholarship award shall be made to the educational_institution that the recipient will be attending on the condition that the educational_institution confirm that the scholarship award will only be used for the purpose of paying part or all of the scholarship recipient’s tuition room and board and or other costs directly related to the recipients attendance at said educational_institution scholarship awards may be paid annually by semester or for such other period as may be appropriate for the educational_institution being attended by the recipient of a scholarship recipients of scholarships or their parent s and or guardian s shall be required to submit a progress report to the foundation trustees following the academic period for which a scholarship award was made in order to determine whether the educational goals and objectives of the scholarship recipient discussed at the time of application are being satisfactorily achieved if a scholarship recipient’s progress report is satisfactory and the scholarship recipient continues to meet the criteria for selection the foundation may choose to make an additional scholarship award for an additional year or semester or other appropriate period if at any time the foundation trustees become aware that any part or all of a scholarship award is not being used in accordance with the purposes of the scholarship award it shall take reasonable steps to recover the scholarship award funds and or to ensure that the situation is corrected no further scholarship awards will be made to the scholarship recipient in question if the problem cannot be corrected to the satisfaction of the foundation trustees the foundation shall maintain records in connection with all scholarships awarded that shall include the information obtained by the scholarship committee to evaluate the scholarship recipient's qualifications the purpose and amount of each scholarship award letter catalog number 58263t the educational_institution to which it was paid and any progress reports submitted to the foundation by the scholarship recipient basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
